PER CURIAM:
Appellant was jury-convicted of second degree murder in the killing of Robert Thompson at Caruthersville on August 10, 1976. In accordance with the verdict, appellant was sentenced to 15 years’ imprisonment and appealed.
By approving the transcript on appeal, the parties represent to us that it correctly includes all of the record in the cause. Rule 81.12(c), V.A.M.R. However, the transcript nowhere contains a judgment as required by Rule 27.11, V.A.M.R.
It is not appellant’s fault that the required judgment was not entered and his appeal will not be dismissed. Nevertheless, since it is essential for the purpose of appellate review that the judgment entry upon conviction be preserved and shown by the transcript on appeal, we must hold the appeal in abeyance, remand the cause to the trial court for entry of the required judgment, and reinstate the appeal upon receipt of a supplemental transcript containing said judgment. State v. Skaggs, 248 S.W.2d 635, 638[9-14] (Mo.1952); State v. Vinson, 337 Mo. 1023, 1027-1028, 87 S.W.2d 637, 640[8] (1935); State v. Asberry, 553 S.W. 2d 902, 903[1, 2] (Mo.App.1977); State v. Pogue, 552 S.W.2d 75 (Mo.App.1977).
It is so ordered.
All concur.